Order entered October 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00564-CV

    REGENCY DEVELOPMENT & CONSTRUCTION SERVICES, LLC, Appellant

                                            V.

                        RALPH CARRINGTON
   D/B/A CARRINGTON AIR CONDITIONING AND HEATING, ET AL., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-15186

                                         ORDER
       Before the Court is appellant’s October 12, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to November 1, 2018.




                                                   /s/   ADA BROWN
                                                         JUSTICE